Citation Nr: 0415522	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-13 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the knees.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative disc 
disease of the lumbar spine.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for the residuals of an 
eye injury.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
January 1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

This decision will address the issue of service connection 
for degenerative arthritis of the knees and whether new and 
material evidence has been received to reopen the claims for 
service connection for degenerative disc disease of the 
lumbar spine and the residuals of an eye injury.  The remand 
that follows will address the issues of service connection 
for degenerative disc disease of the lumbar spine and the 
residuals of an eye injury.


FINDINGS OF FACT

1.  At the November 2003 RO hearing, the veteran and 
representative indicated that the issue of service connection 
for degenerative arthritis of the knees was being withdrawn.  

2.  A February 1984 Board decision denied service connection 
for a lower back disability.

3.  The evidence received since the February 1984 Board 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for degenerative disc disease of 
the lumbar spine.

4.  A November 1982 rating decision denied service connection 
for an eye injury.  The veteran was notified of this 
determination and his appellate rights in a November 26, 
1982, VA letter.  A timely notice of disagreement was not 
received.  

5.  The evidence received since the November 1982 rating 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for the residuals of an eye 
injury.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal for 
entitlement to service connection for degenerative arthritis 
of the knees are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2003).

2.  The February 1984 Board decision which denied service 
connection for a lower back disability is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100 (2003).  

3.  The evidence received since the February 1984 Board 
decision is new and material and the claim for service 
connection for degenerative disc disease of the lumbar spine 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001). 

4.  The November 1982 rating decision which denied service 
connection for an eye injury is a final determination.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.104, 
3.160(d), 20.302(a), 20.1103 (2003).  

5.  The evidence received since the November 1982 rating 
decision is new and material and the claim for service 
connection for the residuals of an eye injury is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. §§ 20.202, 20.204 (2003). 

The veteran had perfected an appeal for service connection 
for degenerative arthritis of the knees.  However, at the 
November 2003 hearing at the RO, the veteran and 
representative indicated that the issue of service connection 
for degenerative arthritis of the knees was being withdrawn.  
The transcript of the veteran's hearing constitutes written 
withdrawal of the substantive appeal with regard to this 
issue.  Cf. Tomlin v. Brown, 5 Vet. App. 355 (1993).  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration with regard to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of the issue of entitlement to service connection 
for degenerative arthritis of the knees.  The appeal is 
dismissed without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).

New and material evidence

Prior final decisions may be reopened upon the receipt of 
evidence which is new and material.  38 U.S.C.A. § 5108 (West 
2002).  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The definition of new and material evidence was amended in 
August 2001.  However, the amended definition of new and 
material evidence only applies to a claim to reopen a finally 
decided claim received on or after August 29, 2001.  
38 C.F.R. § 3.156(a) (2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Since the veteran's claim was received prior to that 
date, the amended definition of new and material evidence is 
not applicable to the veteran's claim to reopen. 

The newly presented evidence need not be probative of all the 
elements required to award the claim but the evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Evidence that is merely cumulative of other evidence 
in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  The 
evidence received subsequent to the final decisions is 
presumed credible for the purposes of reopening the veteran's 
claims, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992).  See also Robinette v. Brown, 8 Vet. App. 69 
(1995).

Lumbar spine

A February 1984 Board decision denied service connection for 
a lower back disability.  The Board found that there was no 
objective evidence showing continuity of a back disability 
following discharge and that veteran's back disorder was not 
related to service.  That decision is a final determination.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.1100 (2003).  Since that decision is a final determination 
and was the last decision to address the issue of service 
connection for a lumbar spine disability, the evidence that 
is considered to determine whether new and material evidence 
has been received is the evidence that has been received 
following that decision.  

The veteran submitted February 1984 private medical 
statements that were received in September 2001.  These 
statements indicate that the veteran had a back injury in 
June 1982 and essentially indicates that the veteran's back 
problems began with the 1982 injury.  These statements 
indicate that the veteran had a computed tomography scan 
which showed disc disease at L3-4 and probably L5-S1.  These 
statements provide new evidence of a low back disability and 
an etiology for the disability.     

The basis for the Board's prior denial of service connection 
was essentially that the veteran's did not have a back 
disability following discharge and the low back problems in 
service were acute.  The medical statements received 
following the February 1984 Board decision provide evidence 
that the veteran had a back disorder following service and 
they provide an etiology for the current disability.  
Accordingly, evidence received since the last final 
disallowance bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the service connection claim.  Therefore, the 
evidence is new and material.  38 C.F.R. § 3.156(a) (2001).  
Since new and material evidence has been received, the claim 
for service connection for degenerative disc disease of the 
lumbar spine is reopened.  38 U.S.C.A. § 5108 (West 2002).

Eye injury

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the appellant was notified of 
the decision.  38 C.F.R. § 3.104(a) (2003).  The claimant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision.  Following issuance of a statement of the 
case, the claimant has 60 days from the date of the statement 
of the case or one year from the date of notification of the 
decision being appealed, whichever is longer, in which to 
submit a substantive appeal.  If a timely NOD or substantive 
appeal is not filed within the required time periods, the 
decision becomes final.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302(a), (b), 20.1103 (2003).

A rating decision in November 1982 denied service connection 
for an eye injury.  The decision indicates that the evidence 
of record did not show an eye injury.  The veteran was 
notified of this determination and his appellate rights in a 
November 26, 1982, VA letter.  No communication expressing 
disagreement with this determination was received within one 
year of notification of the decision.  Accordingly, the 
November 1982 rating decision became a final determination.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302(a), 20.1103 (2003).  Since that decision 
is a final determination and was the last decision to address 
the issue of service connection for an eye disability, the 
evidence that is considered to determine whether new and 
material evidence has been received is the evidence that has 
been received following that decision. 

A 1989 VA examination indicates that the veteran had multiple 
floaters.  Additionally, a November 1992 VA clinical record 
indicates that the veteran reported a history of water heater 
blowing up in his face and eyes in the 1960's.  A July 1996 
VA clinical record shows that the veteran complained of 
floater in the left eye and he was also noted with a 
pterygium in the left eye.  A March 1998 VA clinical record 
notes a schism and a questionable tear in the left eye.  
These medical records are new in the sense that they were not 
previously of record.  Additionally, these records are 
material since the basis for the prior denial was that the 
veteran did not have an eye disorder.   

The basis for prior denial of service connection was 
essentially that there was no evidence of eye disability.  
Evidence received since the last final disallowance shows 
that the veteran now has disorders of the eyes.  Accordingly, 
evidence received since the last final disallowance bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
service connection claim.  Therefore, the evidence is new and 
material.  38 C.F.R. § 3.156(a) (2001).  Since new and 
material evidence has been received, the claim for service 
connection for the residuals of an eye injury is reopened.  
38 U.S.C.A. § 5108 (West 2002).

Veterans Claims Assistance Act

During the pendency of the appellant's claims and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  

A favorable decision is being rendered on reopening the 
veteran's service connection claims with new and material 
evidence.  Therefore, any failures in notice or development 
of the evidence under the VCAA at this juncture are not 
prejudicial to the veteran.  Accordingly, there are no 
further evidentiary development actions to be undertaken to 
comply with the provisions of the VCAA with regard to 
reopening the service connection claims with new and material 
evidence.  38 C.F.R. §§ 3.102, 3.159, 3.326 (2003). 




ORDER

The appeal for service connection for degenerative arthritis 
of the knees is dismissed.

New and material evidence has been received and the claim for 
service connection for degenerative disc disease of the 
lumbar spine is reopened.  The claim is allowed to this 
extent only.

New and material evidence has been received and the claim for 
service connection for the residuals of an eye injury is 
reopened.  The claim is allowed to this extent only.


REMAND

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part. 

The claims for service connection for degenerative disc 
disease of the lumbar spine and the residuals of an eye 
injury are reopened.  It is now incumbent upon the RO to 
adjudicate the veteran's claim for service connection for 
degenerative disc disease of the lumbar spine and the 
residuals of an eye injury.  This adjudication should include 
providing all necessary notices to the veteran and conducting 
all necessary evidentiary development under the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

As part of his claims, the veteran asked that the RO request 
medical records from private and VA medical providers.  The 
RO requested records from private physicians including Dr. 
Larson and Dr. Williams.  However, the record does not show 
that a response was received from these two physicians or 
that follow up requests for the records were made.  
Additionally, the record does not show that the veteran was 
advised that the physicians had not responded to the requests 
and what further efforts, if any, would be undertaken by the 
RO to obtain such records.  Such actions are now required as 
part of VA's assistance in developing claims.  38 C.F.R. 
§ 3.159(c), (e) (2003).  Accordingly, this case will be 
returned to the RO to make a follow up request for records 
from Dr. Larson and Dr. Williams.  If the efforts are not 
successful, the veteran should be provided with an 
explanation of the efforts made, an explanation of any 
further actions, and that the veteran is ultimately 
responsible for providing the evidence.

In conjunction with the veteran's current claims, he 
indicated that he had been receiving treatment at the VA 
Medical Center at New Orleans, Louisiana.  In January 2001, 
there was no data available in a medical information 
retrieval system accessed by the RO.  However, in response to 
a notice sent to the veteran by the RO in May 2001, the 
veteran again indicated he had received treatment at the New 
Orleans VA Medical Center.  Since his report of treatment at 
that facility was subsequent to the January 2001 electronic 
inquiry, the RO should again request records from that VA 
medical facility.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
evidentiary development obligations have 
been satisfied in accordance with all 
applicable legal precedent. 

2.  The RO should request copies of 
outpatient treatment records and any 
inpatient summaries related to treatment 
of the veteran at the VA Medical Center 
at New Orleans, Louisiana, from January 
2001 to the present.  If any records have 
been retired to a records repository, 
action should be taken to retrieve such 
records.  If no records are available, 
this should be so stated.

3.  The RO should make a follow up 
request for records from Dr. Larson and 
Dr. Williams.  If the development effort 
is not successful, the veteran should be 
advised of the efforts made, provided an 
explanation of any further actions VA 
will take, and advised that he is 
ultimately responsible for providing the 
evidence. 

4.  Following completion of the above, 
the RO should adjudicate the claims for 
service connection for degenerative disc 
disease of the lumbar spine and the 
residuals of an eye injury.  Any 
additional evidentiary development should 
be conducted.  If a decision remains 
adverse to the claimant, he and the 
representative should be provided with a 
supplemental statement of the case and be 
apprised of the applicable time period 
within which to respond.  The case should 
then be returned to the Board for further 
consideration when appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action unless so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



